DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/7/2021 have been fully considered but they are not persuasive. With respect to claim 14, Applicant argues that Nunez fails to disclose a first region and second region having different weave configurations selected from the claimed lists, asserting that the disclosure in claim 8 of Nunez is “neither clear nor enabled” (page 7 of remarks). 
Regarding applicant’s argument that the disclosure of Nunez with respect to claim 8 (i.e., combination of weave patterns in a prosthesis) is not enabled, “the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation” (United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ 2d 1217, 1223 (Fed. Circ. 1988).  Applicant asserts on page 8 of the remarks that Nunez provides absolutely no description or suggestion of how a person of ordinary skill in the art might transition from one weave pattern to another weave pattern in different sections. However, a patent need not teach, and preferably omits, what is well known in the art (see MPEP 2164.01). Transitioning from one weave pattern to another weave pattern within a woven prosthesis is known in the prior art as evidenced by at least Matterson (US 4,530,113; see entire disclosure, esp. fig. 4) and Kapadia et al. (US 4,816,028; see entire disclosure, esp. fig. 3). and therefore need not be taught by Nunez.  With respect to transitioning from one weave pattern to another, the instant application’s disclosure states  “the textile may be a continuous weave that comprises two or more different weave constructions at different regions of the textile that are connected by one or more transition regions” ([0024]). Because there is no description of how this transition is achieved in the instant application, it is understood that applicant views how to connect one or more different weave constructions as something one reasonably skilled in the art can do with information known in the art without undue experimentation.
Regarding applicant’s argument that Nunez’s disclosure of a prosthesis having woven sections, wherein the woven sections include weaving patterns selected from a group consisting of a plain wave, a twill weave, a velour weave, and combinations thereof” (emphasis added; see at least claim 8 of Nunez) does not anticipate first and second woven regions having different woven constructions (i.e., different patterns), the examiner notes that the term “region” is being given its broadest reasonable interpretation of “an area, part or portion of something”. Because claim 14 of the instant application does not provide any particular limitations with respect to the location, size, or extent of the claimed regions, the first and second regions of the prior art prosthesis of Nunez may be arbitrarily chosen in a manner wherein the first region only includes the first weave pattern while the second region includes only the second weave pattern of a woven prosthesis having a combination of weaving patterns.
In view of the amendments to claim 24, the previously presented rejection over claim 24 over Nunez has been withdraw. Claim 24 is now rejected over Matterson (US 4,530,113), as necessitated by the amendment to claim 24. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matterson (US 4,530,113). Matterson discloses a woven implantable textile comprising a continuous length of woven textile having warp and weft, and a first woven region (left-most 35’ in fig. 4), a second woven region (33’ in fig. 4), and a third woven region (right-most 35’ in fig. 4) of a common face (e.g., outer face of prosthesis), wherein the first woven region is formed from a first woven construction (leno – see fig. 4 and col. 4, ll. 37-68), the second woven region is formed from a second woven construction (plain weave; fig. 4 and col. 4, ll. 37-68), and the third region is formed from a third woven construction (leno; see fig. 4 and col, 4, ll. 37-68), wherein the first and second woven constructions are alternatively selected from the group of woven construction consisting of a plain weave, twill weave, warp rib weave, weft rib weave, leno weave, and mock leno weave such that the first woven construction (leno) is different than the second woven construction (plain weave), and wherein the third woven construction is alternately selected relative to the second woven construction from the group of woven constructions consisting of a plain weave, twill weave, warp rib weave, weft rib weave, leno weave, and mock leno weave such that the third woven construction (leno) is different from the second woven construction (plain weave), and wherein the second woven region is disposed between the first and third woven regions (see fig. 4). The third woven construction is the same as the first woven construction (see fig. 4; both leno weave). 

Claims 14-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunez et al., US6136022, herein “Nunez”
Re. claim 14, Nunez discloses a woven implantable textile (600, Fig. 24-25) comprising: 
a continuous length of woven textile having warp and weft (Col. 15, lin. 64-67), and a first woven region (e.g., 620) and a second woven region (e.g., 630) of a common face (Col. 15, lin. 64-67 and Col. 16, lin. 1-13), 
wherein the first woven region is formed from a first woven construction 620 (Claim 8, the woven sections can be a plain weave, a twill weave, a velour weave and combinations thereof)
wherein the second woven region is formed from a second woven construction 630 (Claim 8, the woven sections can be a plain weave, a twill weave, a velour weave and combinations thereof)
wherein the first woven construction 620 and the second woven construction 630 are alternatively selected from woven constructions including a plain weave, a twill weave, a warp rib weave, a weft rib weave, a satin weave, a leno weave, a mock leno weave, a crepe weave, a basket weave, and a herringbone weave such that the first woven construction is different from the second woven construction (Claim 8, the woven sections can be a plain weave, a twill weave, a velour weave and combinations thereof), and 
wherein the warp and the weft are independently selected from monofilament or multifilament yarns consisting of poly(ethylene terephthalate), polytetrafluoroethylene, collagen, polyglycolic acid, poly(glycerol sebacate), polylactic acid, polycaprolactone, or combinations there (Col. 10, lin. 10-18, the warp and weft are made of polytetrafluoroethylenes).
Re. claim 15, Nunez discloses, wherein the first woven construction 620 and the second woven construction 630 are each alternatively selected from the group consisting of a plain weave, a twill weave, a warp rib weave, a weft rib weave, a leno weave, and a mock leno weave (Claim 8, the woven sections can be a plain weave, a twill weave, a velour weave and combinations thereof).
Re. claim 21, Nunez discloses wherein the textile includes a polyethylene terephthalate yarn in the warp (Col. 10, lin. 10-17).
Re. claim 22, Nunez discloses wherein the polyethylene terephthalate yarn denier is between 15 denier and 50 denier (Col. 10, lin. 10-17 and lin. 32-33, the polyethylene yarn denier is 50 denier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez, in view of Carlson et al., US20080228028A1, herein “Carlson”.
Re. claim 16, Nunez discloses the first woven construction 600 is a plain weave, but Numez is silent about wherein the second woven construction is a weft rib weave.
However, Nunez teaches a similar device in the same field of endeavor which is implantable stent graft, wherein Carlson discloses the woven prosthetic (implantable textile) is made of any kind of weaves, wherein plain weave, rib weave, or leno weave are equivalent and exchangeable (Carlson’s claim 8 or [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the weave construction designs of the first woven construction and second woven construction of Nunez’s device with the weave construction designs taught an suggested by Carlson’s device since a mere replacement of the weave constructions (such as plain weave, rib weave, and leno weave) of different woven regions involves only routine skill in the art. KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez, in view of Argentine et al., (US20170360993A1) herein “Argentine”.
Re. claim 17, Nunez is silent about a bioresorbable coating overlying the textile, the coating selected from the group consisting of polycaprolactone (PCL), polylactic acid (PLA), polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), poly(glycerol sebacate) (PGS), Lysine-poly(glycerol sebacate) (KPGS), poly(glycerol sebacate urethane) (PGSU), amino-acid incorporated PGS, and combinations thereof, thereby forming a composite textile.
However, Argentine teaches a similar device in the same field of endeavor which is implantable stent graft, wherein the stent graft of Argentine to be coated by a hydrogel coating 108 which is made of poly(lactic acid) which is readily degraded to components. The hydrogel coating/composition can include various stabilizing polymers and active agents to mediate various complication associated with implantation of a stent graft within the blood vessel. ([0002]). Furthermore, the hydrogel coating 108 made of poly(lactic acid) can be easily absorbed or cleared from the body ([0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Nunez’s device to include hydrogel poly(lactic acid) coating as taught and suggested by Argentine in order to advance mediation various complications associated with implantation of the stent graft within the blood vessel.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez, in view of Argentine, further in view of Nakazawa et al. (WO2017126009A1), herein “Nakazawa”, (Using Nakazawa US20190015192A1 as English Translation).
Re. claim 18, combination of Nunez and Argentine is silent about wherein the composite textile exhibits a water permeability of less than 5 milliliters/minute/centimeter2.
However, Nakazawa teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Nakazawa is made from a fabric having a water permeability of 300 cc/min/cm2 or less (which means it could be 5 milliliters/minute/centimeter2 or less) for enhancing low water permeability (Abstract – See Nakazawa English Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite textile of combined Nunez and Argentine’s device using the fabric as taught and suggested by Nakazawa for enhancing low water permeability.
Re. claim 19, Nunez is silent about a coating overlying the textile to form a composite textile, the composite textile being less than 100 micrometers thick and having a water permeability of less than 5 milliliters/minute/centimeter2.
However, Argentine teaches a similar device in the same field of endeavor which is implantable stent graft, wherein the stent graft of Argentine to be coated by a hydrogel coating 108 which has a thickness of 0.1 micrometer. The hydrogel coating/composition can include various stabilizing polymers and active agents to mediate various complication associated with implantation of a stent graft within the blood vessel. ([0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Nunez’s device to include hydrogel coating as taught and suggested by Argentine in order to advance mediation various complications associated with implantation of the stent graft within the blood vessel. 
But the combination of Nunez and Argentine is silent about the composite textile exhibits a water permeability of less than 5 milliliters/minute/centimeter2.
Furthermore, Nakazawa teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Nakazawa is made from a fabric having a water permeability of 300 cc/min/cm2 or less (which means it could be 5 milliliters/minute/centimeter2 or less) for enhancing low water permeability (Abstract – See Nakazawa English Translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite textile of combined Nunez and Argentine’s device using the fabric as taught and suggested by Nakazawa for enhancing low water permeability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez, in view of Suokas et al., (US20070134292) herein “Suokas”.
Re. claim 20, Nunez is silent about wherein the textile exhibits an average pore size of 10 micrometers to 800 micrometers in at least one woven region.
However, Suokas teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Suokas exhibits a pore size from ca. 30 micrometers to ca. 1000 micrometers ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Nunez’s device with the yarns as taught and suggested by Suokas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesh, 617 F.2nd 272, 205 USPQ, 215 (CCPA 1980). In this case, optimizing the porosity within a range of micropore sizes so that it adequately seals against blood after implantation would have been obvious to the person of ordinary skill in the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez, in view of Gabriele et al., (US20150320542) herein “Gabriele”.
Re. claim 23, Nunez is silent about the textile includes a resorbable yarn in the weft.
However, Gabriele teaches a similar device, in the same field of endeavor which is textile, wherein the textile of Gabriele having the yarns made of elastomeric matrix material which is a biodegradable or bioresorbable material polyester ([0033]), for stimulating regenerative vessel healing and cell growth, while preventing occlusion and eventually degrading to leave only the native tissue behind, essentially creating a new artery or other vessel ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of Nunez’s device with the yarns as taught and suggested by Gabriele for stimulating regenerative vessel healing and cell growth, while preventing occlusion and eventually degrading to leave only the native tissue behind, essentially creating a new artery or other vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 5/27/2022

/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771